Title: From Thomas Jefferson to Martha Jefferson, 28 June 1787
From: Jefferson, Thomas
To: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson



My dear Patsy
Thursday June 28.

Madame de Traubenheim wrote me word yesterday you were unwell. I shall come to Panthemont to-day to pay her a visit, and to bring you to dine, if well enough. Let me know by the bearer if you are well enough to come out. Make it a rule hereafter to come dressed otherwise than in your uniform. Our dear Polly was to sail certainly the 1st. of May. She must therefore be arrived in England now. Adieu, my Dear, Yours affectionately,

TH: J.

